IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-12-00297-CR

                           IN RE STEVE VIC PARKER


                                Original Proceeding


                          MEMORANDUM OPINION


      Steve Vic Parker has filed a mandamus proceeding in this Court.             In this

proceeding, Parker asserts that (1) the trial court has refused to rule on two motions for

judgment nunc pro tunc, one of which has been on file for a year and another that has

been on file for one month and (2) TDCJ has erred in combining a 20 year sentence that

Parker was given in a prior case, under the name Jerry Wilson, with two concurrent 7

year sentences handed down by Respondent in a newer proceeding, under the name

Steve Vic Parker. He asks that we order Respondent to respond to Parker’s motions for

judgment nunc pro tunc; and, although he complains about TDCJ’s error in combining

his sentence, Parker wants us to order Respondent to correct Parker’s sentence.
        It is difficult to follow what Parker’s current complaint is. This is in large part

because he does not comply with the procedural requirements of mandamus practice—

including, but not limited to, he has not provided the required certification nor has he

filed the required appendix and record containing the documents upon which the relief

is requested.1 See TEX. R. APP. P. 52.3(j), (k); 52.7. Thus, his petition lacks the focus

necessary to assist the Court in deciding if he is entitled to any relief.

        Notwithstanding the procedural shortcomings of Steve Vic Parker’s petition for

writ of mandamus, we use Rule 2 to reach the merits of his petition and expedite our

response. TEX. R. APP. P. 2. Based on the petition as filed, it appears Parker’s “live”

motion for judgment nunc pro tunc has only been on file for one month. Further, we

note that the judgment in the underlying proceeding, trial court cause number 2010-

0447-C1, was appealed and only became final on August 13, 2012 when our mandate

issued. We do not believe Respondent has had a reasonable time to rule on the live

motion.        In re Chavez, 62 S.W.3d 225, 228-229 (Tex. App.—Amarillo 2001, orig.

proceeding). Further, we have no authority to correct Parker’s sentence by writ of

mandamus by compelling the trial court to rule in a particular manner on a pending

motion. State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App. 1987).

1 Other deficiencies include: no identification of the parties, no table of contents, no index of authorities,
no statement of jurisdiction, no issues presented, and no clear and concise argument. See TEX. R. APP. P.
52.3. Parker further has made no showing that he has presented the motions for judgment nunc pro tunc
to Respondent. See In re Chavez, 62 S.W.3d 225, 228-229 (Tex. App.—Amarillo 2001, orig. proceeding).
Further, we still remind Parker that a copy of each document (the entire document or relevant excerpts)
upon which he relies to show he is entitled to mandamus relief must be included in the record he is
required to provide. TEX. R. APP. P. 52.7(a)(1). The copies must be certified or sworn. Id.


In re Parker                                                                                           Page 2
        Parker’s petition for writ of mandamus is denied.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed August 30, 2012
Do not publish
[OT06]




In re Parker                                                Page 3